

117 HR 1126 IH: Vieques Recovery and Redevelopment Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1126IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Miss González-Colón (for herself, Mr. Kelly of Mississippi, and Mr. Soto) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide compensation to certain residents of the island of Vieques, Puerto Rico, for the use of such island for military readiness, and for other purposes.1.Short titleThis Act may be cited as the Vieques Recovery and Redevelopment Act of 2021.2.FindingsThe Congress finds the following:(1)Vieques is an island municipality of Puerto Rico, measuring approximately 21 miles long by 4 miles wide, and located approximately 8 miles east of the main island of Puerto Rico.(2)Prior to Hurricane Maria, residents of Vieques were served by an urgent medical care facility, the Susana Centeno Family Health Center, and residents had to travel off-island to obtain medical services, including most types of emergency care because the facility did not have the basic use of x-ray machines, CT machines, EKG machines, ultrasounds, or PET scans.(3)The predominant means of transporting passengers and goods between Vieques and the main island of Puerto Rico is by ferry boat service, and over the years, the efficiency of this service has frequently been disrupted, unreliable, and difficult for cancer patients to endure to receive treatment. Each trip to Ceiba, Puerto Rico, for the cancer patient is an additional out-of-pocket expense ranging from $120 to $200.(4)The United States Military maintained a presence on the eastern and western portions of Vieques for close to 60 years, and used parts of the island as a training range during those years, dropping over 80 million tons of ordnance and other weaponry available to the United States military since World War II.(5)The unintended, unknown, and unavoidable consequences of these exercises were to expose Americans living on the islands to the residue of that weaponry which includes heavy metals and many other chemicals now known to harm human health.(6)According to Government and independent documentation, the island of Vieques has high levels of heavy metals and has been exposed to chemical weapons and toxic chemicals. Since the military activity in Vieques, island residents have suffered from the health impacts from long-term exposure to environmental contamination as a result of 62 years of military operations, and have experienced higher rates of certain diseases among residents, including cancer, cirrhosis, hypertension, diabetes, heavy metal diseases, along with many unnamed and uncategorized illnesses. These toxic residues have caused the American residents of Vieques to develop illnesses due to ongoing exposure.(7)In 2017, Vieques was hit by Hurricane Maria, an unusually destructive storm that devastated Puerto Rico and intensified the existing humanitarian crisis on the island by destroying existing medical facilities.(8)The medical systems in place prior to Hurricane Maria were unable to properly handle the health crisis that existed due to the toxic residue left on the island by the military’s activities.(9)After Maria, the medical facility was closed due to damage and continues to be unable to perform even the few basic services that it did provide. Vieques needs a medical facility that can treat and address the critical and urgent need to get life-saving medical services to its residents. Due to legal restrictions, the Federal Emergency Management Agency (in this Act referred to as FEMA) is unable to provide a hospital where its capabilities exceed the abilities of the facility that existed prior to Maria; therefore Vieques needs assistance to build a facility to manage the vast health needs of its residents.(10)Every American has benefitted from the sacrifices of those Americans who have lived and are living on Vieques and it is our intent to acknowledge that sacrifice and to treat those Americans with the same respect and appreciation that other Americans enjoy.(11)In 2012, the residents of Vieques were denied the ability to address their needs in Court due to sovereign immunity, Sánchez v. United States, No. 3:09–cv–01260–DRD (D.P.R.). However, the United States Court of Appeals for the First Circuit referred the issue to Congress and urged it to address the humanitarian crisis. This bill attempts to satisfy that request such that Americans living on Vieques have a remedy for the suffering they have endured.3.Settlement of claims against the United States for certain residents of the island of Vieques, Puerto Rico(a)In generalAn individual claimant who files a claim for compensation under this section with the Special Master, appointed pursuant to subsection (c), shall be awarded monetary compensation as described in subsection (b) if—(1)the Special Master determines that the claimant is or was a resident, the child of a resident, or an immediate heir (as determined by the laws of Puerto Rico) of a deceased claimant on the island of Vieques, Puerto Rico, during or after the United States Government used the island of Vieques, Puerto Rico, for military readiness;(2)the claimant previously filed a lawsuit or an administrative claim, or files a claim not later than 120 days after the date of the enactment of this Act against the United States Government for personal injury, including illness or death arising from use by the United States Government of the island of Vieques for military readiness; and(3)the claimant submits to the Special Master written medical documentation that indicates the claimant contracted a chronic, life threatening, or physical or mental disease or illness, including cancer, hypertension, cirrhosis, kidney disease, diabetes, or a heavy metal poisoning during or after the United States Government used the island of Vieques, Puerto Rico, for military readiness.(b)Amounts of award(1)In generalA claimant who meets the requirements of subsection (a) shall be awarded compensation as follows:(A)$10,000 for exposure in the case of a claimant who provides proof—(i)of a previously filed lawsuit or administrative claim and not less than 5 years of residency on the island of Vieques, Puerto Rico; or(ii)that the claimant is the child of a parent who resided in Vieques, Puerto Rico, for not less than 5 years.(B)$50,000 for 1 disease described in subsection (a)(3).(C)$80,000 for 2 diseases described in subsection (a)(3).(D)$110,000 for 3 or more diseases described in subsection (a)(3).(2)Increase in awardIn the case that an individual receiving an award under paragraph (1) of this subsection contracts another disease under subsection (a)(3) and files a new claim with the Special Master for an additional award not later than 10 years after the date of the enactment of this Act, the Special Master may award the individual an amount that is equal to the difference between—(A)the amount that the individual would have been eligible to receive had the disease been contracted before the individual filed an initial claim under subsection (a); and(B)the amount received by the individual pursuant to paragraph (1).(3)Deceased claimantsIn the case of an individual who dies before making a claim under this section or a claimant who dies before receiving an award under this section, any immediate heir to the individual or claimant, as determined by the laws of Puerto Rico, shall be eligible for 1 of the following awards:(A)Compensation in accordance with paragraph (1), divided among any such heir.(B)Compensation based on the age of the deceased as follows:(i)In the case of an individual or claimant who dies before attaining 20 years of age, $110,000, divided among any such heir.(ii)In the case of an individual or claimant who dies before attaining 40 years of age, $80,000, divided among any such heir.(iii)In the case of an individual or claimant who dies before attaining 60 years of age, $50,000, divided among any such heir.(c)Appointment of special master(1)In generalThe Attorney General shall appoint a Special Master not later than 90 days after the date of the enactment of this Act to consider claims by individuals and the Municipality.(2)QualificationsThe Attorney General shall consider the following in choosing the Special Master:(A)The individual’s experience in the processing of victims’ claims in relation to foreign or domestic governments.(B)The individual’s balance of experience in representing the interests of the United States and individual claimants.(C)The individual’s experience in matters of national security.(D)The individual’s demonstrated abilities in investigation and fact findings in complex factual matters.(E)Any experience the individual has had advising the United States Government.(d)Award amounts related to claims by the Municipality of Vieques(1)AwardThe Special Master, in exchange for its administrative claims, shall provide the following as compensation to the Municipality of Vieques:(A)StaffThe Special Master shall provide medical staff, and other resources necessary to build and operate a level three trauma center (in this section, referred to as medical facility) with a cancer center and renal dialysis unit and its equipment. The medical facility shall be able to treat life threatening, chronic, heavy metal, and physical and mental diseases. The medical facility shall be able to provide basic x-ray, EKG, internal medicine expertise, medical coordination personnel and case managers, ultrasound, and resources necessary to screen residents for cancer and the other prevailing health problems.(B)OperationsThe Special Master shall fund the operations of the medical facility to provide medical care for pediatric and adult patients who reside on the island of Vieques, allowing the patients to be referred for tertiary and quaternary health care facilities when necessary, and providing the transportation and medical costs when traveling off the island of Vieques, until such time as medical testing establishes that the disease levels are reduced to the average in the United States.(C)Administrative expertiseThe Special Master shall ensure that the Administrator of FEMA provides all administrative and technical expertise and oversight in the bidding and construction of the facility but the design and abilities of the hospital shall be determined by the Special Master considering the medical and research needs of the residents of the island of Vieques. All costs shall be part of the municipality’s compensation.(D)Interim servicesBefore the medical facility on the island of Vieques is operational, the Special Master shall provide—(i)urgent health care air transport to hospitals on the mainland of Puerto Rico from the island of Vieques;(ii)medical coordination personnel and case managers;(iii)telemedicine communication abilities; and(iv)any other services that are necessary to alleviate the health crisis on the island of Vieques.(E)ScreeningThe Special Master shall make available, at no cost to the patient, medical screening for cancer, cirrhosis, diabetes, and heavy metal contamination on the island of Vieques.(F)Academic partnerThe Special Master shall appoint an academic partner, with appropriate experience and an established relationship with the Municipality of Vieques shall—(i)lead a research and outreach endeavor on behalf of the Municipality of Vieques;(ii)select the appropriate scientific expertise and administer defined studies, conducting testing and evaluation of the soils, seas, plant and animal food sources, and the health of residents; and(iii)determine and implement the most efficient and effective way to reduce the environmental toxins to a level sufficient to return the soils, seas, food sources, and health circumstances to a level that reduces the diseases on the island of Vieques to the average in the United States.(G)CompensationThe Special Master shall compensate the Municipality of Vieques for research conducted on behalf of the Municipality, before the date of the enactment of this Act, by universities, colleges, scientists, and doctors who have tested and evaluated the prevalence of toxic substances in the soil, food sources, and human populations.(H)DutiesThe Special Master shall provide amounts necessary for the academic partner and medical coordinator to carry out the duties described in subparagraphs (A) through (D).(I)ProcurementThe Special Master shall provide amounts necessary to compensate the Municipality of Vieques for—(i)contractual procurement obligations and additional expenses incurred by the Municipality as a result of the enactment of this section and settlement of its claim; and(ii)any other damages and costs to be incurred by the Municipality, if the Special Master determines that it is necessary to carry out the purpose of this section.(J)Consulting firmsThe Special Master shall provide amounts necessary for the Special Master to contract with consulting firms for technical advice on any aspect of the Special Master’s duties.(K)Power sourceThe Special Master shall determine the best source of producing independent power on the island of Vieques that is hurricane resilient and can effectively sustain the needs of the island and shall authorize such construction as an award to the Municipality of Vieques.(2)SourceAmounts awarded under this Act shall be made from amounts appropriated under section 1304 of title 31, United States Code, commonly known as the Judgment Fund, as if claims were adjudicated by a United States District Court under section 1346(b) of title 28, United States Code.(3)Determination and payment of claims(A)Establishment of filing proceduresThe Attorney General shall establish procedures whereby individuals and the Municipality may submit claims for payments under this section to the Special Master.(B)Determination of claimsThe Special Master shall, in accordance with this subsection, determine whether each claim meets the requirements of this section. Claims filed by residents of the island of Vieques that have been disposed of by a court under chapter 171 of title 28, United States Code, shall be treated as if such claims are currently filed.(e)Action on claimsThe Special Master shall make a determination on any claim filed under the procedures established under this section not later than 150 days after the date on which the claim is filed.(f)Payment in full settlement of claims by individuals and the Municipality of Vieques against the United StatesThe acceptance by an individual or the Municipality of Vieques of a payment of an award under this section shall—(1)be final and conclusive;(2)be deemed to be in full satisfaction of all claims under chapter 171 of title 28, United States Code; and(3)constitute a complete release by the individual or Municipality of such claim against the United States and against any employee of the United States acting in the scope of employment who is involved in the matter giving rise to the claim.(g)Certification of treatment of payments under other lawsAmounts paid to an individual under this section—(1)shall be treated for purposes of the laws of the United States as damages for human suffering; and(2)may not be included as income or resources for purposes of determining eligibility to receive benefits described in section 3803(c)(2)(C) of title 31, United States Code, or the amount of such benefits.